United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 23, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                              No. 05-30598
                          Conference Calendar



PATRICK WAYNE WILLIAMS,

                                      Plaintiff-Appellant,

versus

SHERIFF’S DEPARTMENT, IBERIA PARISH; JOSEPH FURGUSON; SID
HEBERT; ROBERTA BOUDREAUX; ROXY GATES; LT. DARCEY; CREIG DUNKIN;
OFFICER THIBIDEAUX; OFFICER POLK; OFFICER LEBLANC; SGT. ROCHELLE;
SGT. BOWERS; SGT. HAWKINS; LT. JAMES; KIM STELLY; MARY ANN DIXON;
CHARLIE TRAHAN; KIRK V. COMEAUX,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 6:04-CV-2619
                        --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Patrick Wayne Williams, Louisiana prisoner # 317402, has filed

an appeal following the dismissal of his civil rights complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B) and the denial of his

postjudgment motion for reconsideration.    Williams’s motion for

reconsideration is construed as a FED. R. CIV. P. 60(b) motion.

See Harcon Barge Co. v. D & G Boat Rentals, Inc., 784 F.2d 665,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-30598
                                  -2-

667 (5th Cir. 1986) (en banc).    Because Williams’s notice of

appeal was filed fewer than 30 days from the district court’s

denial of his Rule 60(b) motion but more than 30 days from the

entry of judgment dismissing the underlying action, the notice of

appeal is effective only as to the denial of the Rule 60(b)

motion.   See Edwards v. City of Houston, 78 F.3d 983, 995 (5th

Cir. 1996); FED. R. APP. P. 4(a)(4).    Under Rule 60(b)(6), the

district court may relieve a party of a final judgment for any

“reason justifying relief from the operation of the judgment.”

FED. R. CIV. P. 60(b)(6).   We review for abuse of discretion.

See McCorvey v. Hill, 385 F.3d 846, 848 (5th Cir. 2004).

     Even if Williams did not timely receive a copy of the

magistrate judge’s report and recommendation, Williams gave the

district court no reason justifying relief from the operation of

the judgment.   See Rule 60(b).    The district court thus did not

abuse its discretion by denying the motion.     See McCorvey,
385 F.3d at 848.

     The district court’s order denying Williams’s Rule 60(b)

motion is affirmed.    The district court’s dismissal of Williams’s

civil rights complaint counts as a strike for purposes of

28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383,

387-88 (5th Cir. 1996).     The dismissal as frivolous of Williams’s

appeal in Williams v. Pfizer Inc., No. 05-30532, decided this

day, also counts as a strike for purposes of § 1915(g).    We

caution Williams that if he accumulates three strikes, he may not
                          No. 05-30598
                               -3-

proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.   See § 1915(g);

Adepegba, 103 F.3d at 387-88.

     AFFIRMED; SANCTION WARNING ISSUED.